UNITED STATES DISTRICT COURT
                                                                                   miNi
EASTERN DISTRICT OF NEW YORK
                                        -X


IN RE: CHANA TAUB                                 12-CV-525(WFK)

                                       -X

              ALERT REGARDING MOTION OF DAVID A. BELLON

Dear Honorable Judge William F. Kuntz,II:

I am writing to Your Honor to alert You r Honor that this attorney, Mr. David Anthony Bellon is
NOT representing me. I do not have an attorney representing me . I am a Pro Se litigant.

Even though Mr. Bellon fraudulently made it looks like he was representing me, he is attacking
me and not representing me. And he should NOT be noticed for me.

Mr. Bellon has attacked me in Bankruptcy Court and he was denied by the Bankruptcy Judge.
He then attacked me in Supreme Court and he was again denied by the Supreme Court Judge.
He is attacking me now in Your Honor's District Court This Case is a Closed case since 2015,
and deals with Bankruptcy Appeal. I am respectfully requesting Your Honor to deny his motion
in its entirety with prejudice.

Please note my information and my contact information on the record correctly as follows:
All correspondence and Notices should be forwarded directly to me only.


Chana Taub,Pro Se
P.O. Box 190667
Brooklyn, N.Y. 11219

Telephone: (718)755-5552
Fax        (866)833-0658

Respectfully submitted.                                              PRO SE OFFICE
Thank you. Sincerely,

Chana Taub


October 2S|[ 2018
